Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Final Office action is based on the 16/623364 application originally filed December 16, 2019.
Amended claims 1-7 and 9-21, filed October 01, 2021 are pending and have been fully considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-7, 9, 10, 13, 14, 17, 18 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodgson et al. (US 6,342,553) hereinafter “Hodgson” in view of Kaufman et al. (US 7,598,209) hereinafter “Kaufman”.
Regarding Claim 1
	Hodgson discloses in column 1 lines 6-10, to dispersions of ester polymers, and for their preparation and use, particularly in petroleum industry pipelines. 
	Hodgson discloses in column 14 lines 1-11, the polymers may also delay the onset of wax nucleation e.g. as shown by light scattering and they may also reduce the pour point and/or modify the wax crystals or disperse the wax. In particular the copolymer may reduce the weight of wax deposition either by reducing the rate of deposition and/or by reducing the temperature of onset of deposition. The reduced wax deposition may be associated with reduced wax in suspension (i.e. reduced total wax formation) or the same or an increased amount of wax in suspension (i.e. the altering distribution of wax between suspension and deposition).  Hodgson discloses in column 14 lines 12-25, the polymer dispersions may be mixed in a portion with the polymers may be added to a tank of the oil e.g. to inhibit deposition of wax. The amount of polymer added may be 10-10,000 ppm.  Hodgson has met the limitation of a wax inhibitor of claim 1 of the present invention.
	Hodgson discloses in column 10 lines 53-67, the dispersing agent may be a surfactant, which is anionic, nonionic or cationic or zwitterionic. Examples of nonionic ones are polyalkylene oxides of molecular weight at least 1000, polyethyleneoxylated long chain alcohols and long chain alkyl phenols, e.g. 8-12 alkyl phenol polyethylenoxylates with 4-30 ethylenoxy units e.g. 4-10 or 10-25 units, such as nonyl phenyl 6 or 20 ethoxylates and fatty acid ethanolamides.  
	Hodgson further discloses in column 8 lines 64-67 and column 9 lines 41-45, the polymer occurs in the presence of a dispersion, wherein the dispersion is a first and third liquid (co-solvent).  The first liquid is an aliphatic and/or aromatic hydrocarbon(s). The first organic liquid is usually a hydrocarbon e.g. an aliphatic hydrocarbon such as one of 6-16 carbons which may be linear or branched such as iso-octane, dodecane or hexadecane or an aromatic hydrocarbon e.g. of 6-10 carbons such as benzene, toluene, xylene, mesitylene, or a mixture thereof or of aromatic and/or aliphatic hydrocarbons e.g. an aliphatic hydrocarbon with up to 50% (e.g. 1-40%) aromatic, components e.g. trimethyl benzenes. 
Hodgson fails to further teach the nonionic and cationic surfactant of the presently claimed invention.
	However, Kaufman discloses an oil soluble treatment agents that aid in the flow and transportation of crude oil, due to the formation of wax crystal precipitates (see column 5 lines 8-10).  Kaufman discloses in column 6 lines 24-61, exemplary surfactants include cationic, nonionic surfactants including ethoxylated alkyl amines, ethoxylated alkyl diamines, ethoxylated alkylamides and mixtures thereof, and, further, suitable surfactants include alkoxylated alkyl alcohols, alkoxylated alkyl mono esters, alkoxylated alkyl diesters and mixtures thereof, such as those represented by the formula:

    PNG
    media_image1.png
    65
    224
    media_image1.png
    Greyscale



where R is a methyl group, n is an integer 2 to 25, x and y are integers and x+y is from 2 to 50.   
Further, suitable surfactants include alkoxylated alkyl alcohols, alkoxylated alkyl mono esters, alkoxylated alkyl diesters and mixtures thereof, such as those represented by the respective formula R--(CH2)p--O-(M-O)m--H; R--(CH2)p--CO--O-(M-O)m--H; and R--(CH2)p--CO--O-(M-O)m--CO--(CH2)p--R where R is a methyl group, p is an integer from about 5 to 17, m is an integer from about 2 to 50, M is CH2--, CH2--CH2--CH2, CH2--CH--CH3, CH2--CH2--CH2--CH2, CH2--CH--(CH3)--CH2 or mixtures thereof. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add the surfactants of Kaufman to the dispersion of Hodgson.  The motivation to do so is to aid in inhibiting wax formation in dispersions used for treating crude oils in order to inhibit wax crystal precipitates.
Regarding Claim 4
Hodgson discloses in column 14 lines 12-25, if desired the polymers may be added to a tank of the oil e.g. to inhibit deposition of wax. The amount of polymer added may be 10-
Regarding Claims 5 and 7
	Hodgson discloses in column 10 lines 53-67, the dispersing agent may be a surfactant, which is anionic, nonionic or cationic or zwitterionic. Examples of nonionic ones are polyalkylene oxides of molecular weight at least 1000, polyethyleneoxylated long chain alcohols and long chain alkyl phenols, e.g. 8-12 alkyl phenol polyethylenoxylates with 4-30 ethylenoxy units e.g. 4-10 or 10-25 units, such as nonyl phenyl 6 or 20 ethoxylates and fatty acid ethanolamides.  The amount of dispersion agent may be 0.1-10% e.g. 0.5-5% (based on the total weight of the polymer).  
Regarding Claims 6 and 9-10
Hodgson discloses in column 10 lines 53-67, the dispersing agent may be a surfactant, which is anionic, nonionic or cationic or zwitterionic.  Preferably the dispersing agent is a nonionic or cationic one. The amount of dispersion agent may be 0.1-10% e.g. 0.5-5% (based on the total weight of the polymer).  
Hodgson has met the limitations of independent claims 1 and 14 of the present invention, as cited above, but fails to further teach the nonionic and cationic surfactant of claims 6 and 9 of the present invention.
	However, Kaufman discloses an oil soluble treatment agents that aid in the flow and transportation of crude oil, due to the formation of wax crystal precipitates (see column 5 lines 8-10).  Kaufman discloses in column 6 lines 24-61, exemplary surfactants include cationic, amphoteric, anionic and nonionic surfactants including ethoxylated alkyl amines, ethoxylated alkyl diamines, ethoxylated alkylamides and mixtures thereof, and, further, suitable surfactants alkoxylated alkyl alcohols, alkoxylated alkyl mono esters, alkoxylated alkyl diesters and mixtures thereof, such as those represented by the formula:

    PNG
    media_image1.png
    65
    224
    media_image1.png
    Greyscale



where R is a methyl group, n is an integer 2 to 25, x and y are integers and x+y is from 2 to 50.   
Further, suitable surfactants include alkoxylated alkyl alcohols, alkoxylated alkyl mono esters, alkoxylated alkyl diesters and mixtures thereof, such as those represented by the respective formula R--(CH2)p--O-(M-O)m--H; R--(CH2)p--CO--O-(M-O)m--H; and R--(CH2)p--CO--O-(M-O)m--CO--(CH2)p--R where R is a methyl group, p is an integer from about 5 to 17, m is an integer from about 2 to 50, M is CH2--CH2, CH2--CH2--CH2, CH2--CH--CH3, CH2--CH2--CH2--CH2, CH2--CH--(CH3)--CH2 or mixtures thereof. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add the surfactants of Kaufman to the dispersion of Hodgson.  The motivation to do so is to aid in inhibiting wax formation in dispersions used for treating crude oils in order to inhibit wax crystal precipitates.
Regarding Claim 13
	Hodgson discloses the co-solvent, nonionic or cationic surfactant and wax inhibitor are present in small amounts that are within the concentration amount of 50 to 5000 ppm (see column 8 lines 64-67 and column 9 lines 41-45, column 10 lines 53-67 and column 14 lines 12-25).

Hodgson discloses in column 1 lines 6-10, to dispersions of ester polymers, and for their preparation and use, particularly in petroleum industry pipelines. 
	Hodgson discloses in column 14 lines 1-11, the polymers may also delay the onset of wax nucleation e.g. as shown by light scattering and they may also reduce the pour point and/or modify the wax crystals or disperse the wax. In particular the copolymer may reduce the weight of wax deposition either by reducing the rate of deposition and/or by reducing the temperature of onset of deposition. The reduced wax deposition may be associated with reduced wax in suspension (i.e. reduced total wax formation) or the same or an increased amount of wax in suspension (i.e. the altering distribution of wax between suspension and deposition).  Hodgson discloses in column 14 lines 12-25, the polymer dispersions may be mixed in a portion with the hydrocarbon to be protected or may be mixed batchwise, continually or continuously with a moving usually liquid body of that oil. If desired the polymers may be added to a tank of the oil e.g. to inhibit deposition of wax. The amount of polymer added may be 10-10,000 ppm.  Hodgson has met the limitation of a wax inhibitor of claim 14 of the present invention.
	Hodgson discloses in column 10 lines 53-67, the dispersing agent may be a surfactant, which is anionic, nonionic or cationic or zwitterionic.  Anionic ones may be salts of carboxylates and sulphonic and sulphate acid esters, in particular ones with at least one long chain aliphatic group of 8-20 carbons; examples are salts of fatty acids e.g. lauric, long chain alkyl benzene sulphonic acid e.g. dodecyl or linear alkyl benzene sulphonates, particularly alkylbenzenesulfonic acid salts such as dodecylbenzenesulfonate or non-branched alkylbenzenesulfonate. The cation of the salt may be an alkali metal e.g. sodium or quaternary ammonium.  The amount of dispersion agent may be 0.1-10%.  
In re Woodruff 16 USPQ 2d 1934 (Fed Cir 1990); Titanium Metals Corp. v. Banner 227 USPQ 773 (Fed Cir 1985) and In re Aller 105 USPQ 233 (CCPA 1955). 
	Hodgson further discloses in column 8 lines 64-67 and column 9 lines 41-45, the polymer occurs in the presence of a dispersion, wherein the dispersion is a first and third liquid (co-solvent).  The first liquid is an aliphatic and/or aromatic hydrocarbon(s). The first organic liquid is usually a hydrocarbon e.g. an aliphatic hydrocarbon such as one of 6-16 carbons which may be linear or branched such as iso-octane, dodecane or hexadecane or an aromatic hydrocarbon e.g. of 6-10 carbons such as benzene, toluene, xylene, mesitylene, or a mixture thereof or of aromatic and/or aliphatic hydrocarbons e.g. an aliphatic hydrocarbon with up to 50% (e.g. 1-40%) aromatic, components e.g. trimethyl benzenes. 
Hodgson fails to further teach the nonionic and cationic surfactant of the presently claimed invention.
	However, Kaufman discloses an oil soluble treatment agents that aid in the flow and transportation of crude oil, due to the formation of wax crystal precipitates (see column 5 lines 8-10).  Kaufman discloses in column 6 lines 24-61, exemplary surfactants include cationic, amphoteric, anionic and nonionic surfactants including ethoxylated alkyl amines, ethoxylated alkyl diamines, ethoxylated alkylamides and mixtures thereof, and, further, suitable surfactants include alkoxylated alkyl alcohols, alkoxylated alkyl mono esters, alkoxylated alkyl diesters and mixtures thereof, such as those represented by the formula:

    PNG
    media_image1.png
    65
    224
    media_image1.png
    Greyscale



where R is a methyl group, n is an integer 2 to 25, x and y are integers and x+y is from 2 to 50.   
Further, suitable surfactants include alkoxylated alkyl alcohols, alkoxylated alkyl mono esters, alkoxylated alkyl diesters and mixtures thereof, such as those represented by the respective formula R--(CH2)p--O-(M-O)m--H; R--(CH2)p--CO--O-(M-O)m--H; and R--(CH2)p--CO--O-(M-O)m--CO--(CH2)p--R where R is a methyl group, p is an integer from about 5 to 17, m is an integer from about 2 to 50, M is CH2--CH2, CH2--CH2--CH2, CH2--CH--CH3, CH2--CH2--CH2--CH2, CH2--CH--(CH3)--CH2 or mixtures thereof. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add the surfactants of Kaufman to the dispersion of Hodgson.  The motivation to do so is to aid in inhibiting wax formation in dispersions used for treating crude oils in order to inhibit wax crystal precipitates.
Regarding Claim 17
Hodgson discloses in column 14 lines 12-25, if desired the polymers may be added to a tank of the oil e.g. to inhibit deposition of wax. The amount of polymer added may be 10-10,000 ppm.  
Regarding Claim 18
Hodgson discloses in column 10 lines 53-67, the dispersing agent may be a surfactant, which is anionic, nonionic or cationic or zwitterionic.  Anionic ones may be salts of 
It is to be noted, it is the examiners position that obviousness still exist because the ranges are close enough (about 20 weight% is close to 10 weight%) that one would not expect a difference in properties.  In re Woodruff 16 USPQ 2d 1934 (Fed Cir 1990); Titanium Metals Corp. v. Banner 227 USPQ 773 (Fed Cir 1985) and In re Aller 105 USPQ 233 (CCPA 1955). 
Regarding Claim 21
	Hodgson discloses the co-solvent, nonionic or cationic surfactant and wax inhibitor are present in small amounts that are within the concentration amount of 50 to 5000 ppm (see column 8 lines 64-67 and column 9 lines 41-45, column 10 lines 53-67 and column 14 lines 12-25).

Claims 2, 3, 11, 12, 15, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hodgson et al. (US 6,342,553) hereinafter “Hodgson” in view of Kaufman et al. (US 7,598,209) hereinafter “Kaufman” and further in view of Robinson et al. (US 2002/0166995) hereinafter “Robinson”.
Regarding Claims 2, 3, 11, 12, 15, 16, 19 and 20

	However, Robinson discloses in the abstract, a method of enhancing the efficacy of a polymeric wax inhibitor for an oil which comprises applying said inhibitor in an aliphatic glycol ether solvent.  Robinson discloses in paragraph 0002, to paraffin wax inhibitors for crude oil, and, more particularly, to the use of a glycol ether solvent to enhance the efficacy of polymeric paraffin wax inhibitors.  Robinson discloses in paragraph 0022, the aliphatic glycol ether herein may be used to wholly replace the traditional aromatic solvents, or in substantial amounts in a mixture with such solvent. Generally, the composition of the invention includes, by wt., 5-35% polymeric wax inhibitor, 5-90% aliphatic glycol ether and 0-75% aromatic co-solvent, suitably 40-80% glycol ether and 10-30% aromatic co-solvent.  Robinson discloses in paragraph 0023, typical polymers include copolymers of maleic anhydride with alkyl vinyl ethers, such as octadecyl vinyl ether, or alpha-olefins, or alkyl(meth)acrylates, which may be esterified, amidated or imidated, or vinyl pyrrolidone with alpha-olefins.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to add the hydrocarbon co-solvent blend and wax inhibitor of Robinson to the dispersion of Hodgson.  The motivation to do so is to aid in inhibiting wax formation in dispersions used for treating crude oils.
Response to Arguments
Applicant's arguments filed October 01, 2021 have been fully considered but they are not persuasive.
Applicants argued: “Third, both independent claims 1 and 14 were amended on May 13, 2021 to be directed to a method comprising at least "preparing a wax inhibitor composition such that the wax inhibitor composition forms a single phase system comprising a clear liquid without a suspension or emulsion". Nowhere in the Office Action is a "single phase system" or a "clear liquid without a suspension or emulsion" even mentioned, let alone alleging that these claim features are taught or suggested by either Hodgson or Kaufman, taken singly or in combination. Thus, the Office Action improperly fails to address at least each and every feature recited in pending independent claims 1 and 14. Additionally, it is well known that dispersions are two phase systems having particles of a first material (i.e., first phase) dispersed in a continuous phase of a second material (i.e., second phase). Known examples of dispersions include both suspensions and emulsions which are excluded from present claims 1 and 14. Further, all systems disclosed throughout Hodgson are two phase systems being either a dispersion, a suspension or an emulsion (see col. 6, lines 41-46, col. 8, lines 53-63, col. 11, lines 12 and 22-28, and working Example 3 discussed at col. 15, lines 53-57). Still further, all methods disclosed throughout Hodgson are methods of preparing two phase systems being either a dispersion, a suspension, or an emulsion (see col. 11, lines 12-21 and working Examples 3-6 discussed at col. 15, line 40- col. 16, lines 24). Moreover, Hodgson is completely silent with respect to single phase systems and methods of preparing single phase systems. Therefore, Hodgson does not teach or suggest a single phase system, let alone, a single phase system comprising a clear liquid without a suspension or emulsion, as set forth in claims 1 and 14. Furthermore, Applicant submits that Hodgson actually teaches away from single phase systems based on the alleged 
Applicants argument is not deemed persuasive.  Hodgson modified by Kaufman has met the claimed invention, as shown above.  Hodgson specifically discloses in column 14 lines 12-15, the polymer dispersions may be mixed in a portion with the hydrocarbon to be protected or may be mixed batchwise, continually or continuously with a moving usually liquid body of that oil.  Hodgson discloses throughout the disclosure that a single liquid/phase occurs between surfactants and solvents (see column 8 lines 64-67), which meets the presently claimed invention.  It is to be noted, the present specification discloses the single phase is achieved by the addition of the wax inhibitor composition with the hydrocarbon fluid batch wise or continually/continuously to a line containing flowing liquid hydrocarbon (see paragraph 0044 of current specification), wherein Hodgson overlaps the present specification.
Applicants argued: “Finally, Kaufman does not provide any motivation for modifying the two phase systems of Hodgson (i.e., dispersions, suspensions, and emulsions) to be single phase systems similar to the single phase systems set forth in present pending claims 1 and 14. Therefore, the skilled artisan would not have been motivated to modify the two phase systems according to Hodgson into single phase systems comprising clear liquids without suspensions or emulsions, as set forth in present pending claims 1 and 14.  Accordingly, neither Hodgson nor Kaufman, taken singly or in combination, teaches or suggests a method comprising at least formulating a wax 
Applicants arguments are not deemed persuasive.  As stated above, Hodgson is relied upon to teach a single phase system.  Kaufman has been applied to teach cationic surfactants are used in petroleum based fluids in order to inhibit wax formation in the fluids.  Therefore, Hodgson modified by Kaufman have met the limitation of the presently claimed invention.
Applicants argued: “Robinson fails to remedy the deficiencies of Hodgson and Kaufman with respect to independent claims 1 and 14, from which claims 2, 3, 11, 12, 15, 16, 19, and 20 depend, because Robinson also fails to teach or suggest the presently claimed methods. Thus, none of Hodgson, Kaufman, and Robinson, taken singly or in combination, teaches or suggests a method comprising at least formulating a wax inhibitor composition that is a single phase system comprising a clear liquid without a suspension or emulsion, as set forth in amended independent claims 1 and 14. 
Applicants argument is not deemed persuasive.  As stated above, Hodgson is relied upon to teach a single phase system.  Robinson has been applied to teach it is known in the art to add the wax inhibitor and co-solvent blend of Robinson to dispersions in order to treat crude oils.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Welton et al. (US 2015/0068744) discloses in paragraph 0019, the solvent-surfactant blends described in some embodiments herein form oil-in-water . 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Latosha Hines/Primary Examiner, Art Unit 1771